

Exhibit 10.15
Unum Group




Severance Pay Plan
For


Executive Vice-Presidents
OF


Unum Group




Effective January 1, 2020


Preamble


Unum Group (“Unum” or the "Corporation") adopts this Severance Pay Plan for
Executive Vice-Presidents of Unum Group (the "Plan"), in order to provide
enhanced severance benefits to the Corporation's full time Executive
Vice-Presidents, who are not parties to an employment agreement or severance
agreement with the Corporation or eligible to participate in any other severance
pay plan of the Corporation, in the event that their employment with the
Corporation or its successor or affiliates is involuntarily terminated due to
poor performance, job requalification, job elimination, or Unum’s decision to
fill the position with a different resource consistent with corporate direction.
The purpose of the Plan is to provide an adequate and competitive bridge to new
employment in such circumstances. Executive Vice-Presidents who are parties to
Change in Control Agreements may still be eligible for benefits under the Plan
in accordance with the terms of the Plan in the event their employment is
involuntarily terminated due to poor performance, job requalification, job
elimination, or Unum’s decision to fill the position with a different resource
consistent with corporate direction in a situation that does not trigger payment
under a Change in Control Agreement.
Unum employees who are eligible for and actually receive benefits under the Plan
are participants in the Plan ("Participants"), provided that the Participant is
terminated from employment and signs an agreement containing a general release
of claims including such things as a release to the Company and all conceivably
related persons or entities or affiliates from all known or unknown claims; a
covenant never in the future to pursue any released claim; a promise never to
seek employment with the Company or any affiliate in the future unless the
Agreement is modified in writing by all authorized parties; a promise to repay
any benefit equivalent to the number of weeks of severance pay which exceeds the
number of weeks the participant was separated from service in the event of
reemployment; and a promise not to disclose or use the Company’s or any of its
affiliates’ or subsidiaries’ proprietary or trade secret information or
intellectual property; and may include but not be limited to a promise not to
solicit current or former customers, Employees, or suppliers, to the fullest
extent lawful; and may require a promise not to engage in business activities
that compete with the Company or any of its affiliates or subsidiaries, to the
fullest extent lawful on such form as shall be provided by the Corporation.


I. Eligibility


1. In order to be eligible to participate in the Plan, a person must be a
full-time Executive Vice-President of Unum Group or in the same job level but
having a different title with a wholly-owned subsidiary and sitused in the
United States (an "Eligible Employee") as of the day immediately prior to his or
her involuntary termination of employment due to poor performance, job
elimination, or Unum’s decision to fill the position with a different resource
consistent with corporate direction. For purposes hereof, an Employee shall be
considered employed on a "full time" basis if he is scheduled to work and
actually works



--------------------------------------------------------------------------------





at least 40 hours per week. In order to collect Plan benefits, the Eligible
Employee must also meet the qualifications of a Participant.


        For purposes of the Plan, “Employee” means any individual who is
considered by the Employer to be in a legal employer-employee relationship with
an Employer and from whom taxes are currently being withheld (unless on an
approved unpaid leave of absence).


For purposes of the Plan, “Employer” means, collectively or individually as the
context may indicate, the Corporation, any of its predecessors, and any and all
of its wholly owned subsidiaries in the United States. For purposes of the Plan,
the terms Unum Group, Unum, or Corporation means collectively or individually as
the context may indicate, Unum, any of its predecessors and any and all of its
wholly-owned subsidiaries in the United States.


For purposes of the Plan, “job requalification” refers to the termination of
employment due to the fact that it may be necessary from time to time for Unum
to require incumbent Eligible Employees to attain greater skill levels to retain
their positions. If an Eligible Employee is unsuccessful, his/her employment may
be terminated. Job requalification can also occur when a position changes or
evolves such that the incumbent Eligible Employee is no longer qualified to
perform the job functions. In cases of job requalification, the Eligible
Employee would be eligible for severance.


2.  To be eligible for severance payments and benefits, an Eligible Employee
must be involuntarily separated from his or her employment with the Eligible
Employer due to poor performance, job requalification, job elimination, or
Unum’s decision to fill the position with a different resource consistent with
corporate direction.
3.  If any of the following apply, an Eligible Employee shall be ineligible to
receive the severance payments and benefits under the Plan:
• death;
• disability;
• resignation;
• retirement;
• job abandonment;
• termination for misconduct (as interpreted by the Plan Administrator in
accordance with the Corporation’s Human Resources policies and procedures);
• termination for cause;
• geographic transfer of the Employee to a comparable position with full
relocation benefits;
• Employer, Corporation, any subsidiary, or affiliate, arrangements for or
offers for comparable employment with the Employer, the Corporation, any
subsidiary or affiliate, including but not limited to Colonial, or with a third
party; or
• Fails to exercise good faith while participating in any return to work
program.
        
        There shall be a strong presumption of a material diminution in an
Eligible Employee’s base compensation and that an involuntary separation has
occurred which qualifies an Eligible Employee for a severance benefit under this
Plan if (i) the Eligible Employee’s primary component of cash compensation is
generally annual base salary and (ii) there is a change in the current position
or a change by the Eligible Employee to a new position which in either instance
results in an annual base salary reduction of 15% or more and the Eligible
Employee terminates employment. The Plan Administrator, however, in his sole
discretion, may determine that the intent of the Plan is better served by; (i)
paying a severance benefit under the Plan where the annual base salary reduction
is less than 15% (but not less than 10%) or (ii) not paying a severance benefit
even though the salary reduction is 15% or more (but not more than 20%).





--------------------------------------------------------------------------------





        The determination as to whether an Eligible Employee becomes ineligible
to participate in the Plan shall be made by the Plan Administrator in his or her
sole and absolute discretion.


        For purposes of the Plan, "Termination for Cause" means the continued
failure of the Eligible Employee to perform substantially the Eligible
Employee’s duties with the Employer (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to the Eligible Employee by the Chief
Executive Officer of the Corporation which specifically identifies the manner in
which the Chief Executive Officer believes that the Eligible Employee has not
substantially performed the Eligible Employee’s duties, or the willful engaging
by the Eligible Employee in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Employer, or conviction of a felony
or guilty or nolo contendere plea by the Eligible Employee with respect thereto.


For purposes of the Plan, “disability” is defined as in either the Corporation’s
Long Term or Short Term Disability Plan. Notwithstanding, employees whose
positions are eliminated or filled while they are on full or partial disability
leave will be eligible for severance, (1) when and if they are certified to
return to work full-time and are no longer receiving any disability payments and
(2) a comparable position with the Employer, Corporation, any subsidiary, or
affiliate, including Colonial, or by arrangement with a third party is not
available through any return to work program or otherwise. However, no
individual will be eligible for severance if they have been on LTD leave for
more than six (6) consecutive months.


4.If any severance or termination benefits are due or paid to the Eligible
Employee under any other severance plan, employment agreement, severance
agreement, change in control agreement, or other agreement or arrangement
including but not limited to those sponsored by or entered into with Unum or any
of its affiliates or subsidiaries including Colonial, or by virtue of state or
federal law, the benefits and any sums due or paid to the employee under that
plan, agreement, arrangement, or law shall be a complete dollar for dollar
offset against any severance obligations or payments due under this Plan.


5.This Plan neither constitutes a contract of employment between any Eligible
Employee and the Employer nor does it create any right to continued employment
for any specified time with the Employer. The Eligible Employee understands that
the employment relationship remains "at will” and may be terminated at any time,
with or without cause.


6.If an Employee is covered by any other severance plan, agreement, or
arrangement, including but not limited to those sponsored by or entered into
with Unum or any of its affiliates or subsidiaries, any sums received shall be a
complete offset of payments due under the Plan.


7.If an Employee is or becomes ineligible but has already received payment under
this Plan, the Corporation reserves the right to recover the full amount of the
payment, or any portion thereof, from the Employee.


II. Payments and Benefits


1.The severance payment shall be equal to the sum of 18 months of the
 Participant’s annual base salary as in effect on the date of termination.


For purposes of the Plan, “base salary” means the fixed annualized base salary
reflected on the current payroll system. The actual hours scheduled and worked
as of the Eligible Employee’s termination date will be used to determine the
“base salary”.


“Base salary” excludes any other incentive plan payout, including performance
based incentive (PBI); Employer contributions to retirement savings plans or
deferred compensation; stock options; sign on bonuses, relocation benefits; or
any other special awards.





--------------------------------------------------------------------------------





2.The severance payment shall be paid as a lump sum after the seven day
revocation period following the signing of the Agreement and General Release,
and within 2 ½ months after the close of the year in which the severance
benefits vest.


3.Employer shall withhold appropriate federal and state taxes from the severance
payment but there will be no deductions for the Corporation’s benefit and
retirement plans. Deductions will be made for any outstanding debt owed by the
separated Eligible Employee to the Employer.


4.Participants shall not be entitled to continued coverage under the medical and
dental benefit insurance plans of the Corporation (other than as may be required
by the federal COBRA health care continuation requirements).


5.Participants who are entitled to receive a severance payment under the Plan
shall also be provided with limited outplacement benefits within reasonable
limitations as to duration consistent with corporate policy, and as to dollar
amount as established by the Corporation on a uniform basis for similarly
situated employees. Unless the Corporation provides otherwise, outplacement
services may be provided by an organization of the Participant’s choosing, and
the Corporation will reimburse the cost thereof in an amount up to twenty
percent (20%) of the Participant’s base salary as in effect on the date of
termination.


6. Severance benefits shall not be paid unless and until the Eligible Employee
returns any and all Unum property.


        
III. General Agreement and Release


        In consideration for the payment of severance hereunder, the Eligible
Employee shall execute a general agreement and complete release of claims
against the Corporation, which shall be in substantially the form attached
hereto as Appendix A or such other form as shall be approved by the Corporation.


IV. Administration


1.The Plan is administered by the Vice President, HR Global Total Rewards or
such officer's delegate or successor (the “Plan Administrator”). The Plan
Administrator shall be the named fiduciary of the Plan, shall have complete
discretionary authority to control and manage the operation and administration
of the Plan, and shall have such other powers as are necessary to discharge its
duties, including but not limited to, construing and interpreting the terms of
the Plan, making rules and regulations to administer the Plan, deciding all
questions concerning eligibility to participate in and receive benefits under
the Plan, and determining the amount and time of payment of any benefits under
the Plan. The Plan Administrator's decisions shall be final and binding on all
parties. 
2.The laws of the Sixth Circuit Court of Appeals shall govern this Plan. 
3.Except for any acts of misconduct, the Corporation shall indemnify and hold
harmless the Corporation’s Plan Administrator and any of his or her delegates or
successors from and against any liability, loss, cost or expense arising from
any action or inaction by such party in connection with such party’s
responsibilities under the Plan.


V. Funding and Payment of Benefits


The benefits of the Plan shall be paid by the Employers out of general assets.
Therefore, there is no separate fund of assets maintained in connection with the
Plan. The Employers shall make severance payments under the Plan directly to the
Participant.





--------------------------------------------------------------------------------





VI. Amendment and Termination


The Corporation may at any time (1) amend the Plan in any manner deemed
advisable by it, (2) terminate or limit the Plan, or (3) terminate or limit the
participation in the Plan by the Corporation, effective as of the date specified
in the instrument of amendment or termination, with or without cause, and
without the consent of any Eligible Employee. Such amendments may be retroactive
to the extent deemed appropriate by the Corporation and may be made in
contemplation of, or with specific reference to, a particular transaction, job
elimination, requalification, reduction in force, or similar event. The Human
Capital Committee of the Board of Directors of Unum Group shall be authorized to
adopt on behalf of the Corporation all amendments to the Plan. Amendments shall
be adopted in writing.


VII. Claims Procedure


Any person claiming a benefit, requesting an interpretation or ruling under the
Plan, or requesting information under the Plan shall present a claim in writing
to the Plan Administrator. The Plan Administrator shall respond to the claim
within 90 days unless special circumstances require an extension of time of up
to an additional 90 days. The Plan Administrator shall notify the claimant of
the special circumstances and the date by which a decision is expected. If no
response to a claim is received within the prescribed time, it shall be deemed
denied.


If the claim is denied, the Plan Administrator shall give the claimant a written
notice, including the specific reason for denial, with reference to pertinent
Plan provisions. The denial shall include a description of any additional
information necessary for the claimant to perfect a claim, an explanation of why
such information is necessary and a description of the procedure for having the
denied claim reviewed.


The claimant may request review of a denied claim by written notice to the Plan
Administrator given within 60 days after receiving notification of denial. The
claimant or authorized representative may submit a written application for
review, may review pertinent documents and may submit issues and comments in
writing. The Plan Administrator shall decide whether to affirm or reverse the
earlier denial and give notice to the claimant.


The decision on review shall be made within 60 days after receipt of a request
for review of the claim, unless special circumstances require an extension of
time for up to an additional 60 days. The Plan Administrator shall give the
claimant notice of such an extension. The Plan Administrator shall give the
claimant written notice of the decision on review, including specific references
to Plan provisions on which the decision is based. All decisions on review shall
be final and binding on all parties concerned.


Any lawsuit must be filed within six months of such final determination.







--------------------------------------------------------------------------------





VIII. Formal Information


Plan Name and Type:


Unum Group
Severance Pay Plan for
Executive Vice-Presidents Of
Unum Group


Plan Sponsor Assigned No. ___
Plan year end: December 31


Plan Sponsor:


Unum Group
1 Fountain Square
Chattanooga, Tennessee 37402
Employer Identification No. [62-1598430]


Plan Administrator:


Vice President, HR Global Total Rewards
Plan Administrator
Unum Group
Severance Pay Plan for Executive Vice-Presidents
Unum Group
2211 Congress Street
Portland, Maine 04122
Telephone No. (207) 575-2145
        
Agent for Service of Process:


         Executive Vice President, General Counsel
         Unum Group
         1 Fountain Square
         Chattanooga, Tennessee 37402
         Telephone No. (423) 294-1600











--------------------------------------------------------------------------------





IX. ERISA Statement of Rights
Legal plan name: Unum Group Severance Plan
Plan number: 513
Employer EIN: 62-159-8430
Your Rights Under ERISA
Participants in the Severance Plan are entitled to certain rights and
protections under the Employee Retirement Income Security Act of 1974 (ERISA).
ERISA provides that all Plan participants are entitled to:
•Examine, without charge, at the Administrator's office, all Plan documents,
including insurance contracts, collective bargaining agreements, and a copy of
the latest annual report (Form 5500 Series) filed by the Plan with the U.S.
Department of Labor, and available at the Public Disclosure Room of the Employee
Benefits Security Administration; and
•Obtain copies of all Plan documents and other Plan information upon written
request to the Administrator. The Administrator may charge a reasonable fee for
the copies.
In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of an employee benefit plan.
The people who operate your Plan, called "fiduciaries" of the Plan, have a duty
to do so prudently and in the best interest of you and other Plan Participants.
No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a benefit or
exercising your rights under ERISA.
If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules. If you have a claim for benefits which is denied or ignored, in whole
or in part, you may file suit in a state or Federal court.
This Plan was adopted by the Board of Directors of Unum Group effective January
1, 2000; and has been amended by the Compensation Committee on February 15,
2002, March 14, 2003; and by the Human Capital Committee on August 17, 2006,
effective January 1, 2007; May 24, 2007, January 1, 2009, January 1, 2011, March
15, 2013 and January 1, 2020.

